Exhibit 99.4 SCIENCE APPLICATIONS INTERNATIONAL CORPORATION UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL INFORMATION The following unaudited pro forma condensed combined financial information and related notes present the historical condensed combined financial information of Science Applications International Corporation (collectively, with its consolidated subsidiaries, “SAIC” or “the Company”) and Scitor Holdings, Inc. (“Scitor”) after giving effect to SAIC’s acquisition of Scitor that was completed on May 4, 2015.Scitor is a leading provider of services to the U.S. intelligence community and other U.S. government customers. The unaudited pro forma condensed combined financial information gives effect to the acquisition of Scitor based on the assumptions, reclassifications and adjustments described in the notes to the unaudited pro forma condensed combined financial information.
